Title: To Benjamin Franklin from Jacques Barbeu-Dubourg, 24 February 1773
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin


Monsieur et tres cher Ami
A Paris ce 24e. fr. 1773.
L’impression avança bien la semaine derniere, j’eus châque jour une feuille nouvelle (a corriger les epreuves). Le carnaval est cause que cette semaine cy ne m’a encore rien produit, mais j’espere que cela va reprendre le même train sans interruption.

Je vous envoyai, il y a aujourd’huy 8 jours sous une simple envelope deux feuilles sortantes de la presse. Je comptois les mettre entre les mains de Mr. fowke et de Mr. Davies qui m’avoient fait l’honneur de passer icy la veille, mais j’arrivai à leur hôtel deux minutes trop tard, ayant rencontré leur chaise de poste a 100 pas en deça.
Je vous en envoye cy jointes 4 nouvelles dans lesquelles j’ai trouvé 2 fautes echappées (à mettre en errata) aux pages 58, et 68.
Ne pensez vous pas que pour changer les poles de l’aiguille aimantée, un coup d’electricité positive appliqué au pole du sud ou un d’electricité negative appliqué au pole du nord, doivent produire le même effet, pourvu qu’ils soient l’un et l’autre suffisamment forts?
Ne pensez vous pas que pour changer les poles de l’aiguille de l’electricité, non de simples aiguilles, mais jusqu’a des barres de fer? Et n’espereriez vous pas qu’on pourroit par ce moyen se procurer des aimants artificiels d’une force superieure à tous ceux que l’on a eus jusqu’a present, puisqu’il n’y a point de bornes à la force qu’il est possible de donner à l’electricité?
Ne jugeriez vous pas à propos de communiquer au public, la construction du petit appareil electrique portatif que vous vous etes fait?
Je vous supplie de me dire encore entre les differentes formes de machines electriques, qu’elle est celle que vous jugez la plus simple et la meilleure et de l’usage le plus commode et le moins fatigant, tant a l’egard des roues et de leur monture, et de la disposition du coussin et du conducteur, qu’a l’egard des verres en plateau, ou en globe &c. Mr. Dalibard, qui m’a chargé de vous faire bien des complimens, a par luimême un moyen aisé de me procurer la franchise des lettres et paquets depuis la frontiere, ou le port de mer, jusqu’à Paris. Je joins icy l’instruction qu’il m’a donnée a ce sujet. Je vous prie d’en faire usage pour m’envoyer, une ou plusieurs feuilles à la fois (4 à 5 a la fois) de votre nouvelle edition, ainsi que la brochure de Mr. Du Pont (de qui j’ai aussi mille complimens à vous faire aussi bien que de M. Le Marquis de Mirabeau). Je crois qu’il sera necessaire d’affranchir les ports de ces paquets jusqu’a Douvres. Je vous prie de vous en assurer, et en ce cas de vouloir bien en faire pour moi les avances, dont je vous tiendrai un fidele compte, ou pour le mieux que je prie et prierai Melle. Biheron de vous rembourser immediatement. J’ai l’honneur d’etre avec un inviolable attachment Monsieur et cher Maitre Votre tres humble et tres obeissant serviteur
Dubourg

Ma femme vous embrasse de toute son ame, et est penetrée comme moi, de la plus vive reconnoissance de toutes vos bontés pour notre bonne Amie, Melle. Biheron.

